Beown, Judge:
The sole question involved in this reappraisement review is whether a certain deduction upon which the importer’s entry was based was a discount or a commission. In a full, elaborate, and meticulously careful opinion reviewing all the facts of record in detail *771and applying the law to those facts the judge below, Cline, Judge, made a finding of value in favor of the appellee holding the disputed item was a discount and not a commission. The conclusion was based upon foreign-market value, there being no export value.
A very careful review of the record evidence and the authorities cited convinces us that all the findings of fact and conclusions of law, and rulings on the admission of evidence by the judge below were correct.
We therefore adopt her opinion and findings as our own without attempt at restatement.
Judgment will issue accordingly affirming the judgment below.